Per Curiam,
The appellant neglected and refused to make a return of his personal property to the taxing authorities of Allegheny County, on the ground that he was not a resident of that county. The sixth fact found by the court below was: “The appellant is a resident of Allegheny County and has no present intention of removing elsewhere. He has no domicile or residence in Washington and has no intention of residing there unless at some uncertain time in the future he may take up a residence there.” As this was supported by evidence in the case, the order which followed it is affirmed.
Order affirmed.